Dear Mr. Coenen:
You have requested an opinion from this office as to whether the domicile of the Tensas Basin Levee District may be changed by a vote of the commissioners or whether an act of the legislature would be required for such action.
It is the opinion of this office that the domicile of the Tensas Basin Levee District can only be changed by an act of the legislature.
As noted in your letter, La. R.S. 38:291(Q) specifically mandates that the board of commissioners of the Tensas Basin Levee District shall be domiciled in Rayville, Louisiana.  The designation of the levee district's domicile is clearly within the legislature's power to create, consolidate, divide, reorganize or merge levee districts.  La. Const. Art. 6, ?38.
As further noted in your letter, La. R.S. 38:309, among other things, provides that at their first regular meeting the board of commissioners shall choose a domicile.  However, this section cannot be construed as having any application to the Tensas Basin Levee District.  To apply 38:309
to the Tensas Basin Levee District, would be contrary to the mandatory designation of Rayville as the domicile of the levee district by the legislature in 291(Q).
If we can be of any further assistance to you in this matter, or if the above does not adequately address the question posed in your request, please do not hesitate to contact this office.
Very truly yours,
                                  WILLIAM J. GUSTE, JR., Attorney General
                                  BY: ROBERT H. CARPENTER, JR. Assistant Attorney General